Case 4:19-cv-00010-TWP-DML Document 1 Filed 01/09/19 Page 1 of 7 PageID #: 1



                       UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF INDIANA
                            NEW ALBANY DIVISION

BRIANA KIRK,                                )
                                            )
              Plaintiff,                    )
                                            )
       vs.                                  ) CAUSE NO.     4:19-cv-10
                                            )
PIERCE MORTUARY                             )
COLLEGES, INC.,                             )
                                            )
              Defendant.                    )
                                            )

                           COMPLAINT AND DEMAND FOR JURY TRIAL

                                        NATURE OF CASE

       1.     This is an action for damages and injunctive relief brought pursuant to

Section 504 of the Rehabilitation Act of 1973, Pub.L. 93-112, Title V, § 504, Sept. 26, 1973,

87 Stat. 39429, codified at 29 U.S.C. §§ 794 et seq. Plaintiff alleges that Defendant, Pierce

Mortuary Colleges, Inc., (hereafter “Defendant” or “Mid-America”), failed to

accommodate her disability, resulting in her inability to complete a degree in its Mortuary

Affairs Program.

                                 JURISDICTION AND VENUE

       2.     This Court has jurisdiction pursuant to 28 U.S.C. § 1331, since Plaintiff’s

claims arise under a federal statute.
Case 4:19-cv-00010-TWP-DML Document 1 Filed 01/09/19 Page 2 of 7 PageID #: 2



        3.    Venue in the United States District Court, Southern District of Indiana, is

proper pursuant to 28 U.S.C. § 1391(b)(1) and (2) since all parties reside in this district

and the conduct which underlies Plaintiff’s claims took place in this district.

                                          PARTIES

        4.    Plaintiff is an adult female resident of Kentucky who was enrolled in the

Mortuary Affairs Program at Defendant’s Mid-America College of Funeral Services in

Jeffersonville, Indiana.

        5.    Defendant is for profit corporation that operates an institution of higher

learning that receives federal financial assistance as defined in the Rehabilitation Act.



                                           FACTS

        6.    Kirk suffers from a disability as that term is defined by the Americans with

Disabilities Act.   Kirk suffers from Irritable Bowel Syndrome, Postural Orthostatic

Tachycardis Syndrome and Chronic Neck Pain.

        7.    Kirk enrolled in Mid-America College of Funeral Service located in

Jeffersonville, Indiana, on October 3, 2017 as a 3rd Quarter Student. Kirk, who lived in

Lexington, Kentucky, was a commuting student. Kirk expected to graduate in September

2018.

        8.    Kirk’s disabilities affected her ability to attend classes. For example, if her

IBS flared up, it would make it difficult to arrive on time to class or force her to leave

early from class. Kirk’s heart condition caused dizzy spells which would prevent her

from being able to drive to or otherwise attend class.
Case 4:19-cv-00010-TWP-DML Document 1 Filed 01/09/19 Page 3 of 7 PageID #: 3



       9.     As her attendance began to suffer, Kirk met with Dean Alisa Perkins to

discuss her condition and its impact on her attendance. Perkins requested that Kirk bring

in documentation for her consideration. During the meeting, Perkins told Kirk that

perhaps she should reconsider going into this career given her health condition.

       10.    Over the next several weeks, Kirk visited her physicians to obtain

documentation to provide to Perkins for consideration. Kirk met with Perkins and

provided her with documentation from her primary care physician and her cardiologist.

Perkins told Kirk that the documentation was “acceptable for consideration.” She did not

ask for any additional documentation.

       11.    Thereafter, Kirk continued to have attendance issues. When she would be

absent, she provided Perkins with an excuse from her doctor. When Kirk would miss,

Perkins would have Kirk sign attendance policy warnings papers with the understanding

that if she did not sign to acknowledge them, she could be dismissed from the program.

Perkins informed Kirk that her doctor’s excuses were not a blanket excuse for her

absences, but that would give her “consideration”. Perkins also reiterated her opinion

that Kirk should not be pursuing a degree in mortuary science due to her health

conditions.

       12.    At the end of the third quarter, Defendant’s President, Dr. Mitch Mitchell

met with Kirk and Perkins. Mitchell informed Kirk that she should move closer, staty

with a friend or rent an AirBnB to stay at throughout the school week. Mitchell also told

Kirk that if he started to notice attendance issues with her in the 4th quarter there would

be no attendance sheet signing. He stated, “you will be out before you hit 10% [referring
Case 4:19-cv-00010-TWP-DML Document 1 Filed 01/09/19 Page 4 of 7 PageID #: 4



to the absent rate of missing 10% of the scheduled hours]. Kirk informed Mitchell that

she had provided documentation regarding her health. Mitchell, who apparently had

not been informed about Kirk’s health, requested that Perkins provide him with the

documentation. Mitchell and Perkins reiterated that Kirk could no longer be absent from

classes.

       13.   On or about February 21, 2018, during her last one on one meeting of the

Fourth Quarter, Perkins informed Kirk that she was at risk of being placed on

administrative leave due to her absences. Kirk informed Perkins that she felt that

Defendant’s treatment of her violated the Americans with Disabilities Act.      Perkins

responded that Kirk had never used the word disability when talking about her health

and, if she wanted an accommodation, there was different paperwork for that. Perkins

told Kirk that it was not her job to advocate for her and that if she needed an

accommodation, she would be too busy to “babysit” her.

       14.   Kirk scheduled an appointment for March 9, 2018 to have her physicians

complete the accommodation paperwork.

       15.   Mitchell sent Kirk an email asking to set an appointment with her between

March 5th and 9th. Kirk responding looking to set an appointment for March 8th. Mitchell

responded on March 6th saying that she should meet with him the next time she was on

campus and, later that day, after attempting to pull her out of class, met with Kirk and

placed her on administrative leave for six months.   Throughout the meeting, Mitchell

was angry and threatening toward Kirk.
Case 4:19-cv-00010-TWP-DML Document 1 Filed 01/09/19 Page 5 of 7 PageID #: 5



       16.    As a result of being dismissed from the program, Kirk lost her employment

with Ties Mortuary Service and Kentucky Mortuary Services, where she was working as

an embalmer and performing other mortuary services.            Her employers could not

maintain her employment because she could only hold her position if she was enrolled

as a student in a Mortuary Affairs Program.

       17.    Kirk was passing all of her classes at the time she was dismissed from the

program.

       18.    Kirk’s credit hours at Defendant would not transfer to any other school

because Defendant was not regionally accredited.

                                    CAUSE OF ACTION

                            Violation of The Rehabilitation Act

       19.    Plaintiff reasserts all of the allegations contained in paragraphs 1 through

18.

       20.    At all relevant times, Plaintiff was a qualified individual with a disability

under the Rehabilitation Act in that she had a physical impairment that substantially

limited a major life activity.

       21.    At all relevant times Plaintiff was capable of satisfying the academic and

technical requirements set by the Mid-America with the aid of reasonable

accommodations.

       22.    At all relevant times, Mid-America had full knowledge of Plaintiff’s

disability and therefore had the duty to accommodate that disability during her two

quarters.
Case 4:19-cv-00010-TWP-DML Document 1 Filed 01/09/19 Page 6 of 7 PageID #: 6



       23.    By failing to provide the necessary accommodations as described above,

Mid-America caused Plaintiff’s dismissal from the Mortuary Affairs program, as a result

of which she suffered damages.

                                   RELIEF REQUESTED

       WHEREFORE, Plaintiff prays for the following relief:

       A.     Compensatory damages in an amount to be proved at trial;

       B.     Punitive damages in an amount to be proved at trial;

       C.     Injunctive relief ordering Defendant to reasonably accommodate Plaintiff’s

disability;

       D.     Attorney fees and costs; and

       E.     Such additional relief as the Court deems just and proper, at law or in

equity.




                                        Respectfully submitted,

                                        BIESECKER DUTKANYCH & MACER, LLC

                                        By: /s/ Andrew Dutkanych III
                                        Andrew Dutkanych III, Atty. No. 23551-49
                                        411 Main Street
                                        Evansville, Indiana 47708
                                        Telephone: (812) 424-1000
                                        Facsimile:    (812) 424-1005
                                        Email: ad@bdlegal.com

                                        Attorneys for Plaintiff, Briana Kirk
Case 4:19-cv-00010-TWP-DML Document 1 Filed 01/09/19 Page 7 of 7 PageID #: 7



                              DEMAND FOR JURY TRIAL

       Plaintiff, Briana Kirk, by counsel, requests a trial by jury on all issues deemed so

triable.

                                          Respectfully submitted,

                                          BIESECKER DUTKANYCH & MACER, LLC

                                          By: /s/ Andrew Dutkanych III
                                          Andrew Dutkanych III, Atty. No. 23551-49
                                          411 Main Street
                                          Evansville, Indiana 47708
                                          Telephone: (812) 424-1000
                                          Facsimile:    (812) 424-1005
                                          Email: ad@bdlegal.com

                                          Attorneys for Plaintiff, Briana Kirk
